Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/22, 10/14/21, and 10/13/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 17-20 (renumbered 1-4, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the closest prior art of record, Jeong et al. (U.S. 2019/0312676) teaches an apparatus and method for encoding using polar code in a wireless communication system, where a transmission-end apparatus performs polar code encoding on an input bit sequence followed by a rate matching of the coded bits for subsequent transmission to a reception-end apparatus as shown in steps 1005-1008 of Figure 10 and spoken of on page 11, paragraphs [0136]-[0139]; and where UCI payload is composed of HARQ-ACK and/or CSI that may be multiplexed with the uplink data channel and transmitted on the PUSCH as spoken of on page 13, paragraph [0169].
Jeong et al. as well as the other prior art of record fail to teach or suggest “a first number of Cyclic Redundancy Check (CRC) bits is given based on a size of the UCI payload; a length of an output sequence of the rate matching is given based on the first number of CRC bits; whether a code block segmentation of the UCI payload is applied or not is determined based on the size of the UCI payload and the length of the output sequence of the rate matching; a second number of CRC bits added to the UCI payload is given based on whether the code block segmentation of the UCI payload is applied or not; and the first number of CRC bits is given regardless of the second number of CRC bits” in combination with the other limitations of claim 17.
Similar reasoning applies to corresponding “base station apparatus” claim 18 as well as corresponding “method” claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467